UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-27865 UNIFIEDONLINE, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 13-2640971 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4126 Leonard Drive, Fairfax, VA (Address of principal executive offices) (Zip Code) 816-979-1893 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox The number of shares of the registrant’s Common Stock, $.001 par value, outstanding at April 20, 2015 was: 8,646,226. CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This quarterly report contains forward-looking statements. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They use words such as “anticipate”, “estimate”, “expect”, “project”, “intend”, “plan”, “believe”, “contemplate”, “would”, “should”, “could”, or “may.” With respect to any forward-looking statement that includes a statement of its underlying assumptions or bases, we believe such assumptions or bases to be reasonable and have formed them in good faith, assumed facts or bases almost always vary from actual results, and the differences between assumed facts or bases and actual results can be material depending on the circumstances. When, in any forward-looking statement, we express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. OTHER PERTINENT INFORMATION When used in this quarterly report, the terms “UnifiedOnline”, “UOIP”, the “Company”, “we”, “our”, and “us” refers to UnifiedOnline,Inc., a Delaware corporation, and our subsidiaries. The information which appears on our web site at www.unifiedonline.net is not part of this quarterly report. 2 UNIFIEDONLINE, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2015 INDEX Page PART I - FINANCIAL INFORMATION Item 1 - Consolidated Financial Statements Consolidated Balance Sheets - March 31, 2015 (unaudited) and June 30, 2014 4 Consolidated Statements of Operations (unaudited) For the Three and Nine Months ended March 31, 2015 and 2014 5 Consolidated Statements of Comprehensive Loss (unaudited) For the Three and Nine Months ended March 31, 2015 and 2014 6 Consolidated Statements of Cash Flows - Nine months Ended March 31, 2015 and 2014 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8-27 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operation 28-34 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 34 Item 4 - Controls and Procedures 34 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 35 Item 1A- Risk Factors 35 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 35-36 Item 3 - Default upon Senior Securities 36 Item 4 - Mine Safety Disclosures 36 Item 5 - Other Information 36 Item 6 - Exhibits 36 Signatures 37 3 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements UNIFIEDONLINE, Inc. Consolidated Balance Sheets March 31, June 30, Assets (unaudited) Current Assets: Cash $ $ Accounts receivable, net Inventory - Prepaid expenses Marketable securities 5 3 Other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $1,087,992 and$939,408 respectively Deposits Other assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued liabilities $ $ Notes payable, current portion Note payable, related party Deferred revenue Convertible notes payable, net of discount Derivative liability - warrants Derivative liability - debt with embedded conversion option Total Current Liabilities Note payable, long term portion Total Liabilities Commitments and Contingencies (Note 14) Stockholders' Deficit: Series B convertible preferred stock ($.001 par value; 10,000,000 shares authorized; 626,667 shares issued and outstanding) Series AA convertible preferred stock ($.001 par value; 10,000,000 shares authorized; 400,000 shares issued and outstanding) Common stock ($.001 par value; 6,000,000,000 shares authorized; 8,646,226 and 1,742,940 shares issued andoutstanding, respectively) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost, (406 shares) ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited consolidated financial statements 4 UNIFIEDONLINE, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Sales $ Cost of sales Gross profit Operating expenses: Sales and marketing Depreciation Research and development General and administrative ) Total Operating Expenses Loss from Operations ) Other income (expenses): Gain on sale of assets - - Gain (loss) from change of fair value of derivative liability ) Loss on extinguishment of debt - - - ) Impairment of goodwill - - - ) Interest expense ) Total other income (expenses) Net loss $ ) $ ) $ ) $ ) Loss per common share basic and diluted $ ) $ $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements 5 UNIFIEDONLINE, Inc. Consolidated Statements of Comprehensive Loss (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Net loss $ ) $ ) $ ) $ ) Other comprehensive income/(loss), net of tax: Unrealized gain (loss) on securities 2 (2 ) 2 ) Other comprehensive income/(loss) 2 (2
